IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,674-01


EX PARTE JON NOLAN DAVIS





HABEAS CORPUS APPLICATION
FROM CAUSE NO. 22591A-422 IN THE 422ND JUDICIAL DISTRICT COURT

KAUFMAN COUNTY


 


 Per curiam


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of
burglary of a habitation and sentenced to imprisonment for twenty-eight years. 
	On April 25th, 2007, the trial court entered an order designating issues and granting the
State's motion to file an amended answer. The habeas record has been forwarded to this Court
prematurely. We remand this application to Kaufman County to allow the trial court to enter findings
of fact and conclusions of law.
	The District Clerk of Kaufman County is ordered to forward this application to this Court
after the judge of the 422nd Judicial District Court enters  findings of fact and conclusions of law.

 IT IS SO ORDERED THIS THE 13th DAY OF JUNE, 2007.
DO NOT PUBLISH